McCLELLAN, C. J.
Reaffirming the ruling made in the case oí Phillips, Buttorff Mfg. Co. v. Goodwin Bros. et al., infra, to the effect that an adjourned term of the circuit court held beyond the time fixed at-the regular term for signing a bill of exceptions, is not to be taken as a part or continuation of the regular term for the purpose of signing such bill of exceptions, and, of consequence, that a bill signed by the judge at the adjourned term beyond the time allowed in the order made at the. regular term, is out of time, the motion to strike the paper .purporting to be a bill of exceptions from the transcripe before us must be granted. The only points raised by the assignment of error are based upon the supposed bill of exceptions. That being eliminated the judgment will have to stand.
Bill of exceptions stricken.
Judgment affirmed.